Citation Nr: 1231377	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for hiatal hernia, gastroesophageal reflux disease (GERD), Barrett's esophagus, and Zenker's diverticulum, to include whether separate disability evaluations are warranted for Barrett's esophagus and Zenker's diverticulum.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1970 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability evaluation from 10 percent to 30 percent disabling for his hiatal hernia and gastroesophageal disorders.  The Veteran timely appealed his assigned disability evaluation.

This case was initially before the Board in February 2011 when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2011 remand, the Board instructed that the Veteran be afforded a new VA examination; such was performed in March 2011 and then again in April 2012.  After review of those examinations, the Board finds that the prior remand instructions were not fully complied with.  Namely, while the examiners noted that the Veteran's four gastroesophageal disorders were separate "entities/diagnoses/disease processes," they did not identify the specific symptoms associated with each, and thus it is unclear the extent to which the symptoms overlap.  The Veteran has already been service-connected for the four disorders noted above; however, the Board still needs to know which symptoms are associated with which disorder in order to properly evaluate the claim.  Thus, in order for the Board to accurately rate disability on appeal, the Board finds that it must remand this case for clarification of the April 2012 examiner's report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Louisville VA Medical Center, or any other VA medical facility that may have treated the Veteran since April 2008 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his gastroesophageal disabilities, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the April 2012 VA examiner in order to provide an addendum to the April 2012 VA examination report.  The examiner should specifically state in his addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should identify the symptoms associated with each of the Veteran's four different gastroesophageal disorders- hiatal hernia, GERD, Barrett's esophagus, and Zenker's diverticulum.  The examiner should attempt to the best of his ability to state which symptoms are separate and distinct to each disorder.  If, however, if there is overlapping symptomatology such that the examiner is unable to distinguish or attribute any given symptom to a specific disorder, he should so state. 

If and only if the examiner can isolate non-overlapping symptomatology related solely to the Barrett's esophagus or the Zenker's diverticulum, he should also discuss Diagnostic Code 7203, and specifically address whether the Veteran's esophageal disorders, either together or separate, are slight, moderate, severe and permitting liquids only, or permits the passing of liquids only with marked impairment of general health.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the April 2012 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  

If either the April 2012 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled and afforded to him.  If such is necessary, then the examiner should specifically address the above in their examination report in addition to any other appropriate findings.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his for hiatal hernia, gastroesophageal reflux disease (GERD), Barrett's esophagus, and Zenker's diverticulum, to include whether separate disability evaluations are warranted for Barrett's esophagus and Zenker's diverticulum.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

